Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action for application number 16/751,454 SYSTEM AND METHOD FOR SUPPORTING A RAIL OF A CONCRETE PAVER FROM A SERIES OF BARRIERS HAVING DIFFERING BARRIER WIDTH CHARACTERISTICS filed on 1/24/2020.  Claims 8-27 are pending.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.


Claim Rejections - 35 USC § 102
Claim(s) 8-10 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 5244172 to Allega.
With regards to claims 8 and 25, Allega teaches a device having a plurality of adjustable barrier brackets (24, 25), each of which is configured to be placed over a pre-existing barrier (15) and is able to be reconfigured to reduce any free space between any contact portion of any adjustable barrier bracket and a barrier, without any material being wedged between the contact portion and any barrier. (See Col. 3, lines 45 to 52)
With regards to claims 9 and 26, Allega teaches wherein each of the plurality of adjustable barrier brackets is able to be reconfigured without the use of any tools.
With regards to claims 10 and 27, Allega teaches wherein each of the plurality of adjustable barrier brackets comprises a rail (12) support bracket (24)  and an "L" barrier bracket (25, See Col. 3 line 39).


Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-24 are allowed. 
With regards to claim 11 the prior art does not teach wherein the "L" barrier bracket further comprises a first L plate and a second L plate, and a connection plate; which are configured in combination to permit the rail support bracket to translate through the "L" barrier bracket.
With regards to claim 13, the prior art does not teach a system for supporting a concrete paver by a portion of a bridge having a plurality of barrier brackets each being configured to be placed over a barrier and having a first side support bracket; a second side clamping bracket; a rail support system coupled to a lower portion of the first side support bracket; structure configured to cooperate with both the first side support bracket and the second side clamping bracket to permit regulation of a width characteristic of a barrier bracket by controlled relative movement therebetween; and a rail disposed between and supported by the plurality of barrier bracket.
With regards to claim 21, the prior art does not teach a system, configured to be placed over a barrier, for supporting a concrete paver by the barrier having a predetermined barrier width characteristic, having means for supporting a rail, with a width adjustment hole array; means for providing an "L" barrier connection, with a pair of coaxial holes; means for changing an alignment of the pair of coaxial holes in the "L" barrier connection from being aligned with the first array hole in the width adjustment hole array, by translating the "L" barrier connection along the means for supporting a rail support so as to be in alignment with a second array hole in the width adjustment hole array; and e) means for creating an adjusted barrier bracket by pushing a first pin through a second one of the pair of coaxial holes in the "L" barrier connection, pushing the pin through the second array hole and then through the first one of the pair of coaxial holes in the "L" barrier connection.  


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached  (M-F 8 a.m.-5:00 p.m.).  The fax machine number for the Technology center is 571-273-8300 (formal amendments) or 571-273-6823 (informal amendments only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    



/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        6/6/22